Citation Nr: 0312559	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  00-23 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a cataract.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for deafness.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for arthritis of the 
lumbar spine, knees and sacroiliac joints.

(The underlying claim of service connection for arthritis of 
the lumbar spine, knees and sacroiliac joints, as well as the 
claim of service connection for arthritis of other joints 
will be the subjects of a later decision by the Board of 
Veterans' Appeals (Board).)




ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran has recognized service from November 1941 to 
September 1942 and from August 1945 to June 1946.  He was a 
prisoner of war of the Japanese government from April 10 to 
September 24, 1942.

This matter comes before the Board on appeal from a March 
2000 rating decision by which the RO reopened claims of 
service connection for deafness, cataract, and arthritis and 
found them not well grounded.  

The Board observes that the RO denied a claim for non-
service-connected pension by letter dated in June 2000.  
While the veteran disagreed with that decision, and the RO 
issued a statement of the case (SOC) in October 2000, by 
letter received in November 2000 the veteran related that he 
was not pursuing a claim for non-service-connected disability 
pension.  Consequently, this issue is not before the Board.

As will be explained further below, the Board is granting the 
application to reopen the claim of service connection for 
arthritis of the lumbar spine, knees and sacroiliac joints.  
Additional development of the evidence will be conducted with 
respect to the underlying claim of service connection and the 
claim of service connection for arthritis of other joints 
pursuant to VAOPGCPREC 1-2003.  (On May 1, 2003, the United 
States Court of Appeals for the Federal Circuit, in Disabled 
Am. Veterans v. Sec'y of Veterans Affairs, No. 02-7304 (Fed. 
Cir. May 1, 2003) (DAV), held that 38 C.F.R. § 19.9(a)(2) 
(which authorized the Board to develop evidence on its own) 
was invalid because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration and without having 
to obtain the appellant's waiver of the right to initial 
consideration of the evidence by the RO.  In VAOPGCPREC 1-
2003, VA General Counsel holds that DAV does not prohibit the 
Board from developing evidence in a case on appeal before the 
Board, provided that the Board does not adjudicate the claim 
based on any new evidence it obtains unless the claimant 
waives initial consideration of such evidence by the Agency 
of Original Jurisdiction.  Consequently, the Board will 
conduct development in this matter and when the requested 
development is completed, the Board will provide notice of 
the evidentiary development to the claimant as required by 
Rule of Practice 903.  38 C.F.R. § 20.903 (2003).)  A 
separate action by the Board will follow thereafter.  


FINDINGS OF FACT

1.  By a May 1987 rating decision, the RO denied claims of 
service connection for a cataract and arthritis of the lumbar 
spine, knees and sacroiliac joints.  The veteran was notified 
of this decision and of his appellate rights, but he did not 
timely appeal.  

2.  By a March 1981 decision, the Board denied a claim of 
service connection for deafness; the RO denied an application 
to reopen that claim in May 1987.  The veteran was notified 
of the May 1987 decision and was notified of his appellate 
rights, but he did not timely appeal.  

3.  Evidence received since the May 1987 decision is not so 
significant that it must be considered to fairly decide the 
merits of the claim of service connection for a cataract or 
deafness.

4.  Evidence received since the May 1987 decision is new and 
is so significant that it must be considered to fairly decide 
the merits of the claim of service connection for arthritis 
of the lumbar spine, knees and sacroiliac joints.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to allow 
reopening of the previously denied claim of service 
connection for cataract.  38 U.S.C.A. §§ 1110, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a) (2001), 38 C.F.R. 
§ 20.1103 (2002).

2.  New and material evidence has not been submitted to allow 
reopening of the previously denied claim of service 
connection for deafness.  38 U.S.C.A. §§ 1110, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2001), 38 C.F.R. 
§§ 20.1100, 20.1103 (2002).

3.  New and material evidence has been submitted to allow 
reopening of the previously denied claim of service 
connection for arthritis of the lumbar spine, knees, and 
sacroiliac joints.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001), 38 C.F.R. § 20.1103 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a March 1981 decision, the Board denied claims of service 
connection for deafness, an eye defect, and rheumatism.  The 
veteran was notified of that decision.  In a rating decision 
dated in May 1987 the RO denied the veteran's application to 
reopen the claim of service connection for deafness.  In that 
same decision, the RO reopened claims of service connection 
for an eye defect and rheumatism.  Having reopened the 
claims, the RO denied service connection for a cataract, and 
denied service connection for arthritis of the lumbar spine, 
knees, and sacroiliac joints.  As to the May 1987 decision, 
the veteran was notified of the decision and of his appellate 
rights.  An appeal of the decision was not timely filed.  In 
this regard, the Board observes that while the veteran 
indicated that he had not received a SOC issued in August 
1987, there is no indication that the mail was returned, and 
previous mail sent to that same address had been received, 
albeit delayed according to the veteran.  More importantly, 
the RO sent the veteran (to an address presented on most all 
of the veteran's correspondence) a letter prior to the 
expiration of the period allowed for appeal, advising the 
veteran that an appeal had not been received and that it was 
his option to file an appeal.  Thus, the Board finds the May 
1987 decision is final.  Consequently, the Board can now 
consider the merits of the present claims of service 
connection for cataract, deafness, and arthritis of the 
lumbar spine, knees, and sacroiliac joints only if "new and 
material evidence" has been submitted since the time of the 
prior final adjudication.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001).  The Board's jurisdiction to 
reach the underlying claims and adjudicate them de novo 
depends upon whether new and material evidence has been 
received.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  Id.  Further 
analysis beyond that question is neither required nor 
permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996). 

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality previously established in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  Under 
§ 3.156(a), evidence is considered "new" if it was not of 
record at the time of the last final disallowance of the 
claim and not merely cumulative or redundant of other 
evidence that was then of record.  See also Struck v. Brown, 
9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 
97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
"Material" evidence is evidence which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a) (2001); Hodge v. West, supra.  (The 
definition of "new and material evidence" was changed in 
2001, but only as to claims filed on or after August 29, 
2001.  66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.156).  The veteran's claim was 
filed before August 29, 2001.)  In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

As noted above, the Board denied service connection for 
deafness, an eye defect, and rheumatism in a March 1981 
decision.  The basis of the Board's decision was the absence 
of evidence showing that these disorders occurred during 
service or were otherwise related to service.  In a May 1987 
rating decision, the RO denied the application to reopen the 
claim of service connection for deafness, and denied claims 
of service connection for a cataract and arthritis of the 
lumbar spine, knees, and sacroiliac joints as not well 
grounded in that the evidence did not show onset of any 
claimed disorder in service or arthritis within a presumptive 
period thereafter.  38 C.F.R. §§ 3.307, 3.309 (2002).  

At the time of the May 1987 decision, the evidence of record 
included the veteran's contentions, medical and lay 
statements, and a VA examination report.  In particular, a 
statement dated in February 1980 relates that the affiants 
knew the veteran personally from military service, that they 
were together at Capaz, Tarlac, and that when they were 
together in the guerilla warfare the veteran had sickness in 
his left eye.  A statement from C.B., M.D., dated in June 
1980, related that he treated the veteran for rheumatism 
during service and that the veteran was forced to retire from 
service due to his left eye having a cataract and that the 
veteran suffered impairment of hearing in both ears.  

Consultation notes copied from clinical records reflect 
treatment for blurred vision in the left eye in February, 
April, and October 1976.  They indicate treatment was 
provided for a left eye opaque lesion in March 1977.  Pain in 
the left eye and decreased visual acuity was noted in October 
1977.  Progressive loss of sight in the left eye was reported 
in December 1980.  In July 1985 the left eye reportedly had 
light perception only.  With respect to hearing acuity, the 
records reflect treatment for ringing in the ears with 
occasional left ear hearing loss in February 1976.  Left ear 
hearing loss was reported in October 1976 and March 1977.  
Left ear deafness was noted in December 1980 and July 1985.  
These records also show treatment for swelling of the left 
ankle in October 1976, bilateral ankle swelling in July 1977, 
bilateral shoulder pain in October 1977, left ankle pain and 
swelling in September 1983, and left shoulder pain in July 
1985.  

A VA examination report dated in March 1987 reflected that 
the veteran had incipient cataract in the right eye and a 
mature cataract in the left eye.  Light perception only was 
noted as to the left eye.  It noted that the veteran had 
hypertrophic degenerative joint disease in the lumbar spine, 
with bilateral sacroiliac arthritis.  Hypertrophic 
degenerative disease was also noted in both knees.  X-ray 
reports supported this finding.  

Three pertinent items were added to the file after the May 
1987 rating decision.  The first item is a medical 
certificate dated in March 1995 indicating that the veteran 
was treated for complaints of epigastric pain and left eye 
blindness.  The impression was arthritis and left cataract.  
Swelling of the left knee and left eye blindness except to 
light were noted.  The second item is a VA Form 10-0048 
(dated in October 1995).  Therein, the veteran reported that 
during his captivity he experienced intimidation fifteen 
times, beatings twenty times, and physical torture.  The 
veteran did not indicate that he suffered any wounds or 
injuries during captivity.  He did not note having 
experienced swelling of the joints, muscles, legs or feet, 
nor joint or muscle aches or pains, nor broken bones.  He did 
report acquiring dysentery and experiencing a toothache, 
cavities, diarrhea, chills, fever, and an unsteady gait.  The 
third item is a medical note from J.C., M.D., dated in April 
1999, showing a diagnosis of essential hypertension and 
rheumatoid arthritis.  The examiner noted that the veteran 
also had immature cataract on each eye, as well as hearing 
impairment in both ears.  

With respect to the claims of service connection for a 
cataract and deafness, the Board finds the evidence 
associated with the file since the May 1987 rating decision-
although newly added to the claims folder-does not provide 
new and material evidence on a specific matter under 
consideration.  38 C.F.R. § 3.156.  In this regard, while the 
newly associated evidence notes the existence of these 
disorders, the evidence provides no information probative to 
the specific matter under consideration, namely whether the 
disorders are related to military service.  Given that the 
basis of the prior denials was the absence of such evidence, 
the newly added records are not so significant that they must 
be considered in reaching the merits of these claims.  
Therefore, the application to reopen the claims of service 
connection for a cataract and deafness must be denied.

As for the application to reopen the claim of service 
connection for arthritis, the Board finds that the newly 
submitted VA Form 10-0048 does amount to new and material 
evidence.  The veteran's statement that he was beaten, 
intimidated, and physically tortured during his captivity are 
new to the file.  While these statements do not appear to be 
supported by the other evidence of record-including the 
Affidavits for Philippine Army Personnel reflecting no such 
injuries-consideration of the weight assigned the evidence 
is not a pertinent question to determining whether new and 
material evidence has been submitted.  Consequently, the 
Board finds that this evidence is new and material as to the 
claim for service connection of arthritis for the lumbar 
spine, knees, and sacroiliac joints.  

In adjudicating the veteran's claims to reopen, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), which became 
effective during the pendency of this appeal.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA-November 9, 2000-or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); cf. Dyment v. Principi, 287 F.3d. 1377 
(Fed. Cir. 2002) (holding that only section 4 of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations likewise apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, with the exception of the amendments to 38 C.F.R. 
§ 3.156(a) relating to the definition of new and material 
evidence and to 38 C.F.R. § 3.159 pertaining to VA assistance 
in the case of claims to reopen previously denied final 
claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.  Where a substantially complete application is 
filed, VA is required to notify the claimant of the evidence 
needed to substantiate the claim for benefits.  In this 
instance, the RO notified the veteran by letter dated in 
April 2002.  The letter advised the veteran of the evidence 
needed to establish service connection.  The veteran was also 
advised as to what evidence must be provided to succeed on an 
application to reopen a finally denied claim in the October 
2002 SSOC.  Lastly, VA must notify a claimant of which 
portion of the information and evidence, if any, is to be 
provided by the claimant and which portion, if any, will be 
obtained by the Secretary on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630 (2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
mentioned above meets this requirement.  In particular, it 
tells the veteran what VA would do and what the veteran 
should do with respect to producing evidence.  The veteran 
was notified of the new obligations under VCAA and its 
implementing regulations in the same letter and in the 
October 2002 SSOC.  This document also notifies of the 
veteran of the regulatory provisions relating to establishing 
new and material evidence.  In summary, the Board finds that 
no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and newly promulgated 38 C.F.R. 
§ 3.159(b).

The Board also finds that further action pursuant to the 
requirements of VCAA's duty-to-assist provision under 
38 U.S.C.A. § 5103A is not necessary.  The VCAA requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  In this case, there is no outstanding 
evidence to be obtained by VA.  By letter dated in November 
1998 the RO advised that in order reopen his claims, the 
veteran would need to present new and material evidence.  The 
reopening of a claim is, as noted above, a jurisdictional 
matter for the Board.  As to the claims of service connection 
for cataract and deafness, as explained above, the Board does 
not have jurisdiction to proceed with further evidentiary 
development.  Even the VCAA recognizes this.  38 U.S.C.A. 
§ 5103A(f) (West 2002).  As for the arthritis claim, further 
evidentiary development will be undertaken by the Board.


ORDER

The application to reopen a claim of service connection for 
deafness is denied.

The application to reopen a claim of service connection for a 
cataract is denied.

The claim of service connection for arthritis of the lumbar 
spine, knees, and sacroiliac joints is reopened; to this 
extent the appeal is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

